REDMANN, Judge.
Plaintiff appeals from the dismissal of her damage suit. We affirm.
The trial judge found plaintiff contribu-torily negligent in the vehicular collision, quoting her testimony that on seeing defendant’s car making a left turn from a driveway on plaintiff’s left into the 35-mph limit roadway on which plaintiff was driving, plaintiff (following her brother’s car at some distance) “blinked her lights, blew her horn and accelerated.” We also note plaintiff’s testimony that defendant “just gave her full gas as if saying, you know, she can beat me, you know.”
Our reading of the record does not support plaintiff’s argument that the “accelerated” testimony is taken out of context. There was sufficient evidence to support the trial judge’s conclusion that plaintiff was contributorily at fault.
The trial court’s “reasonable evaluations of credibility and reasonable inferences of fact should not be disturbed upon review * * * ”; Canter v. Koehring Co., La. 1973, 283 So.2d 716, 724.
The judgment is affirmed.